Citation Nr: 1537155	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  07-31 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for radiculopathy of left upper extremity, to include as secondary to service-connected right ankle disability. 
 
2.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease, osteoarthritis, and spondylosis, to include as secondary to service-connected right ankle disability.

3.  Entitlement to service connection for left arm injury to include left carpal tunnel syndrome and gouty arthropathy in the left elbow.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from September 2005 and May 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the transcript is of record.

In January 2009, March 2010, September 2011, and March 2013, the Board remanded these claims to the Appeals Management Center (AMC) in Washington, D.C. for additional development.  In August 2013, the Board requested the opinion of a specialist from the Veterans Health Administration (VHA).  

The Board then denied the claims in a December 2013 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a Joint Motion for Remand, which set aside the December 2013 Board decision, and remanded the matter for further adjudication consistent with the Joint Motion.  

In March 2015, the Veteran submitted additional evidence and argument, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.  

Also in March 2015, the Veteran's representative raised the issue of entitlement to service connection for radiculopathy of the right upper extremity.  That matter has not yet been adjudicated by the RO and the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.

The issues of service connection for a cervical spine disability and radiculopathy of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2015, the Veteran's representative submitted a written statement withdrawing the issues of service connection for a left upper extremity disorder other than radiculopathy, to specifically include gouty arthropathy in the left elbow and carpal tunnel syndrome in the left arm.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claims of entitlement to service connection for gouty arthropathy in the left elbow and carpal tunnel syndrome in the left arm have been met.  38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  The withdrawal may be made by the appellant or his authorized representative.  Id.  In a March 2015 statement, the Veteran's representative submitted a written statement expressing a desire to withdraw the issue on appeal relating to service connection for residuals of a left upper extremity injury, to include gouty arthropathy of the left elbow and carpal tunnel syndrome of the left arm.  Thus, the Board finds that the criteria for withdrawal of that claim have been met.  Id.  The issue of service connection for left upper extremity radiculopathy remains on appeal.

As the service connection claim for residuals of a left upper extremity injury, to include gouty arthropathy of the left elbow and carpal tunnel syndrome of the left arm, has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board concludes that it does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for residuals     of a left upper extremity injury, to include gouty arthropathy of the left elbow and carpal tunnel syndrome of the left arm, and the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The appeal on the issue of entitlement to service connection for residuals of a left upper extremity injury including gouty arthropathy of the left elbow and carpal tunnel syndrome of the left arm, is dismissed.


REMAND

Since the December 2013 decision, the Veteran has submitted new evidence in support of his claim, to include a photograph of himself in service with his left arm bandaged, and a positive opinion.  The Board does not find that the new opinion is sufficient to grant service connection for various reasons, to include an absence     of discussion of the Veteran's 30+ year post service history as a mechanic or in maintenance, presumably requiring extensive use of both his cervical spine and left upper extremity, in concluding that there was no other cause for his conditions and that he received "regular treatment" for his neck since service.  The Board also finds the opinion to be unsupported by adequate rationale, particularly as it relates to a neck injury in service, and to be based on an inaccurate factual predicate.       As such, it is insufficient to grant service connection for either a cervical spine disability or left upper extremity radiculopathy.  However, the Board finds that a new examination and opinion are necessary in light of the new evidence.

For purposes of the opinion, the Board questions the reliability of the Veteran's report that he complained about a neck injury in service and had pain ever since.  The photograph shows that the Veteran had his left arm bandaged, but does not show involvement of the left shoulder and neck, which is entirely consistent with the service treatment records showing that the Veteran sustained abrasions requiring dressings at the time of the motor scooter accident in October 1968, when it was reported that his left hand and arm were run over by a scooter.  Additionally, while the Veteran has repeatedly stated that he complained of his left shoulder and neck at the time of the injury but that no x-rays were taken, the Board notes that the Veteran was consistently x-rayed throughout service in connection with other complaints, including the knee and ankle, and such is documented in the service treatment records.  Also interestingly, the Veteran has reported sustaining a nasal fracture coincident with the accident, however no such fracture is noted in the service treatment records, and the Veteran's photograph, asserted to have been taken a day or two following the accident, does not show any nose bandages nor does it appear to show an injured nose.

However, the Board does not wish to preclude a VA examiner from offering an opinion as to whether, based on the record as a whole, the Veteran likely injured his cervical spine coincident with the motor scooter accident in service.

Finally, any outstanding treating records should be obtained on remand, to include VA treatment records and any records related to the Veteran's employment.  The record shows that during at least part of the period on appeal, the Veteran worked as a Federal Employee for a National cemetery in maintenance and underwent annual physicals in conjunction with that work.  In May 2006, he asserted that he had       to give up that job because he could not lift.  After that, he reported work as a mechanic.  As the Veteran has undergone yearly physicals and reported interference with his employment due to his disabilities on appeal, the Veteran's employment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his cervical spine and left upper extremity radiculopathy.  After securing the necessary releases, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file.    If any requested records cannot be obtained, the Veteran should be notified of such.

Additionally, obtain relevant ongoing VA treatment records dating since 1996. 

2.  Ask the Veteran to complete release forms with the names and addresses of all employers post service that have information regarding his disabilities on appeal,      to include the National Cemetery Association and any employer of the Veteran in his position as a mechanic.  After securing the appropriate release forms, any relevant records identified should be requested.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the foregoing development is completed to          the extent possible, schedule the Veteran for a spine examination to determine whether current cervical spine spondylosis is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, to include EMG or nerve conduction study concerning the left upper extremity radiculopathy claim, if appropriate, and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should provide opinions on the following:

a.  Is it at least as likely as not (50% probability or greater) that the Veteran sustained a cervical spine injury in service coincident with the October 1968 motor scooter accident shown in the service treatment records.

In offering the foregoing opinion, please address the service treatment records showing treatment for minor abrasions to the left arm following the motor scooter incident in service, the March 2015 private opinion finding that a neck injury in service is plausible, and      the photograph of the Veteran from service showing a bandaged left arm.

b.  If it is determined that a cervical spine injury occurred in service, state whether it is at least as likely as not that the Veteran's current cervical spine disability and left upper extremity radiculopathy is related to any injury sustained in service as a result of the motor scooter accident.

The physician should provide an explanation as to the medical basis for all opinions expressed.

3.  After the above has been completed, the claims    should be readjudicated.  If the benefits sought on     appeal remain denied, issue the Veteran and his representative a supplemental statement of the case        and provide the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board, if     in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


